968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Wayne J. BREWER, Plaintiff-Appellant,v.DEPARTMENT OF THE INTERIOR;  Bureau of Land Management;Jerry Cooper, Special Assistant U.S. Attorney;  StephaniHargove, U.S. Department of the Interior;  Lynn Lewis,Bureau of Land Management, Uncompahgre Resource;  Alan J.Belt, Bureau of Land Management Uncompahgre Resource;  CarlMadison, Bureau of Land Management, Montrose;  Jim Robb,U.S. Magistrate;  George Vandeveer;  Ian Sering;  JohnDavis;  H.H. Huff, also known as Buck Huff, Defendants-Appellees.
No. 91-1372.
United States Court of Appeals, Tenth Circuit.
May 7, 1992.

Before LOGAN, Circuit Judge, BARRETT, Senior Judge, and EBEL, Circuit Judge.*
ORDER AND JUDGMENT**
EBEL, Circuit Judge.


1
Appellant Brewer originally brought this suit challenging certain actions allegedly taken against the appellant by the Bureau of Land Management.   The district court granted leave for the appellant to proceed in forma pauperis but dismissed the case for (1) failure to allege a basis for subject matter jurisdiction and (2) failure to cite a statutory basis for the government's waiver of sovereign immunity.


2
On appeal, the appellant argues that the United States Constitution was suspended in 1933, that all governmental entities are employees of the United Nations, and that as a result he is being treated unfairly.


3
We hold this appeal to be frivolous under 28 U.S.C. § 1915(d).   Accordingly, we DISMISS the appeal.


4
The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3